Citation Nr: 0918484	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey





THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
residuals of a left knee injury.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
30% rating for the veteran's left knee disability (but 
assigned the rating under Codes 5010-5261, for arthritis with 
limitation of extension, in place of the previous code 
designation, i.e., Code 5257, for subluxation and/or 
instability).  An interim rating decision in October 2007 
increased the rating for the veteran's service-connected left 
knee disability to a combined 40%, based on a formulation of 
30% under Codes 5010-5260 (for arthritis with limitation of 
flexion) and 10% under Code 5261 (for limitation of 
extension), effective June 8, 2007.  The veteran has not 
disagreed with the effective date of the increase.  Because 
the combined rating is less than the maximum possible under 
applicable schedular criteria (and since the veteran 
continues to express dissatisfaction with the rating), the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The case was before the Board in November 2008 when it was 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the November 2008 remand, the Board noted that Dr. P.H.S. 
had indicated in June 2007 that he was participating in the 
treatment of the Veteran's left knee, and that in a submitted 
report of evaluation by Dr. M.A.H., that physician indicated 
that left total knee arthroplasty (TKA) was planned.  As 
records of treatment and/or evaluation by these two 
physicians were deemed critical evidence in the matter at 
hand, the remand, in part, asked the RO to secure them (as 
well as clinical records pertaining to the TKA which had been 
planned), and asked the Veteran to assist in the matter by 
providing the necessary releases.
A December 2008 letter from the AMC asked the Veteran to 
identify all sources of treatment for his service-connected 
left knee disability since June 2007, and to provide any 
records pertaining to the March 2008 TKA (which had been 
planned).  He was also asked to execute attaché release forms 
for records of evaluation and treatment from Drs. P.H.S. and 
M.A.H. so that VA could obtain such records.  In December 
2008, the Veteran submitted release forms not for records 
from Drs. P.H.S. and M.A.H., but for providers of treatment 
he received for atrial fibrillation and prostate cancer (with 
a notation that the treatment was "not related to appeal 
issue".  

Correspondence from the Veteran suggests that the planned TKA 
has not taken place; a VA examination (also sought in the 
November 2008 remand) was completed in January 2009.  The 
case was then returned to the Board (without the records from 
Drs. P.H.S. and M.A.H.).   

Under 38 C.F.R. § 3.158(a), where evidence requested in 
connection with a claim for increase is not furnished within 
one year of the request, the claim will be considered 
abandoned.  As the Veteran has not submitted the requested 
releases for records from Drs. P.H.S. and M.A.H., the 
provisions of § 3.158(a) apply.  However, the Veteran has not 
been advised of the consequences of a failure to provide 
evidence sought, and due process considerations (and 
fairness) dictate that he be advised of such consequences 
before any processing under § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify any and all providers of 
evaluation and/or treatment he has 
received for his left knee disability 
since June 2007, and to provide releases 
for records from any private providers of 
such treatment and evaluation.  He must 
specifically provide releases for the 
complete records of all treatment and/or 
evaluation he received for the left knee 
from Drs. P.H.S. and M.A.H.).  In 
conjunction with this request he should be 
reminded of the provisions of 38 C.F.R. § 
3.158(a).  The RO should secure copies of 
the complete records of treatment and 
evaluation from all sources the Veteran 
identifies.  If any provider does not 
respond, the Veteran should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are received.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

